 JOSLYN STAINLESS STEELS353Joslyn Stainless Steels, a Division of Joslyn Mfg. andSupply Co.andUnited Steelworkers of America,AFL-CIO. Case 25-CA-2641'September 8, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWN25-RC-3307 from Case 25-CA-2641 and remanding the former to theRegional Director for final determinationConsequently the validity ofthe election in the representation case is not an issue for Board determina-tion in this casePThe TrialExaminer found that employeeDorothy Shirley testifiedthat she disseminated to other employees Plant Supervisor Stuntz' threatthatthere wouldbe a loss ofjob classifications in the event of a union vic-toryWe find nothing in the record to support this finding of disseminationand reversethe Trial Examiner's finding as to this point3With the exceptionof that portion of theRecommendedOrder whichpertains to the representation proceeding See fn1, supraDelete from paragraph2(a) of the TrialExaminer'sRecommendedOrder that part thereof which reads "to be furnished"and substitutetherefor "on forms provided "On April 7, 1967, Trial Examiner Stanley N.Ohlbaum issued his Decision and Report on Objec-tion to Election in the above-entitled case, findingthat the Respondent had engaged in and was engag-ing in certain unfair labor practices within the mean-ingof the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. He further found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint and recommended that suchallegations be dismissed. Thereafter, the Respond-ent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief and the General Counselfiled a brief in support of the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings,2 conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner3 and herebyorders that the Respondent, Joslyn Stainless Steels,a Division of Joslyn Mfg. and Supply Co., FortWayne, Indiana, its officers, agents, successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.'This complaint was originally consolidatedby theRegional Directorwith the related representation proceeding(Case 25-RC-3307) for pur-poses of taking evidence on common issues Since the election had beenconducted pursuant to a consent-election agreement entered into by the,parties under Section102 62(a) of theRules and Regulationsof the Na-tionalLaborRelations Board,as amended,the Board,after issuance oftheTrialExaminer'sDecision,issuedanOrder severing CaseTRIAL EXAMINER'S DECISION ANDREPORT ON OBJECTION TO ELECTIONSTANLEY N. OHLBAUM, Trial Examiner: This con-solidated case,' involving alleged violations of Section8(a)(1) of the National Labor Relations Act, as amended,25 U.S.C. Sec. 151,et seq.(Act), and Employer conductsaid to have affected Board election results, was heardbefore me in Fort Wayne, Indiana, on February 1, 1967.All parties appeared and participated throughout bycounsel, who were afforded full opportunity to presentevidence and contentions, file briefs, and proposefindings and conclusions. Subsequent to the hearing,briefs were received from General Counsel and Respond-ent, which have also been carefully considered.Upon the entire record2 and my observation of the wit-nesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS; LABOR ORGANIZATION IN-VOLVED; JURISDICTIONAt all material times, Respondent has been and is an Il-linois corporation, engaged in manufacturing stainlesssteel products,with a place of business in Fort Wayne,Indiana, where,during the representative 12 months im-mediately preceding issuance of the complaint,itmanu-factured,and whence it sold and shipped directly in in-terstate commerce to points outside of Indiana, suchproducts worthover $50,000. I find that at all said timesRespondent was and is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.'Unless otherwise specified,dates are 1966 throughout.Procedural historical data-Charge filed by United Steelworkers ofAmerica,AFL-CIO (Union),October 20,complaint issued by ActingRegional Director,Region 25,December 8,Acting Regional Director'sReport and Order on Union Objections(timely filed on October12 to Oc-tober 5 Board-conducted consent election),and order consolidatingrepresentation election case(Case 25-RC-3307)with unfair labor prac-tices case(Case 25-CA-2641),December 8.Two of the three October12 union objections to election were overruled by the Acting RegionalDirector,who in his consolidation order referred the remaining objection(No 11) to the Trial Examiner(and transferred the representation case tothe Board),since it involved issues in common with the complaint case,dependent upon credibility resolution The union objection thus referredhere states that on or about September 30, 1966 [i.e , 5 days before theelection], Respondent through its supervisors threatened elimination ofunit jobs if the Union was selected by the employees as their bargainingrepresentativezHearing transcript correctedby TrialExaminer'sMarch17, 1967,order on notice,and further corrected in accordance with Respondent'sunopposed March 31,1967, letter application,which is hereby granted.167 NLRB No. 43 354DECISIONSOF NATIONALLABOR RELATIONS BOARDI find that, at all material times the Union was and is alabor organization within the meaning of Section 2(5) ofthe Act.I find that assertion of jurisdiction in this case is proper.II.THE ALLEGED UNFAIR LABOR PRACTICESIssuesThe issues presented in the unfair labor practices caseare whether, in violation of Section 8(a)(1) of the Act,Respondent at various times in 1966 interfered with,restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act through (1)threats and acts of economic detriment for union mem-bership or support" and (2) solicitation to employees "toharass" certain other employees who were union adhe-rents.'The issue referred in the representation caselikewise concerns alleged economic threats, shortly be-fore the election, in the event employees selected theUnion as their bargaining agent.BackgroundUnion organizational activity commenced in Julyamong Respondent's appropriate unit office, plant cleri-cal,and technical employees. The ensuing October 5Board-conducted representation election, based upon theUnion's August 26 petition and the parties' agreement forconsent election approved September 15, was lost by theUnion by a 35 to 22 vote of 59 eligibles. The alleged un-fair labor practices and objectionable preelection conductby Respondent Employer here for consideration, are saidto have occurred from the end of July to October 6.A. Alleged Violations of Section 8(a)(1) of the Act: In-terference,Restraint, and Coercion1.JulyRespondent's IBM department keypunch operatorMaryann Wyss, a member of the prosposed bargainingunit, testified as General Counsel's witness that on July25 or 26 her supervisor, Albert Murphy informed her andother employees that the established practices of per-mitting lunchtime overtime work, sick leave without doc-tors'certificates, and conversation during other thanfixed "break" time were being discontinued.5The testimony of Respondent's Supervisors Murphy(Data Supervisor, Wyss' immediate supervisor) and Hut-ton (Chief Plant Accountant, Murphy's immediate super-visor) indicates that these more restrictive personnelrules, substantially as described byWyss,6 were an-nounced by Murphy, on the date mentioned by Wyss,upon instructions of Hutton after Hutton had learned forthe first time earlier that day from Murphy about unionorganizational activity, perhaps specifically on the part ofWyss. Murhpy also testified that during his meeting withthe employees on July 25 when he announced thesetightenedrules,he was questioned by employees WyssandCovault about shop practice consequences ofunionization, to which he replied noncommittally exceptthat he stated that in the event of any reduction-in-forcefollowing unionization there would be transfers ratherthan discharges.Further according to Wyss, later that day (July 25 or26) Murphy told her he was "surprised that [you] wouldparticipate in Union activities; and ... that Mr. [Hutton]told him that he knew who had gone to the Union meetingand who were passing out cards." When, thereupon,Wyss asked Murphy the reason for the changed rules hehad announced that morning, Murphy replied, "You'renot so dumb that you don't know that the Companydoesn't want a Union."7 Questioned about this episode,Murphy did not appear to testify with unequivocal direct-ness about it; stating, for example, thatWyssdid notspeak tohim"about theunion,"that he "know[s]nothing about the conversation," and that, as to whetherhe spoke to Wyss at all then, "I don't remember. I can'tsay that I did or didn't."My observations of Wyss' demeanor as a witness per-suade me that her testimony deserves credence. To theextent that her testimony in regard to the July 25 or 26events is in certai"espects inconsistent with that ofHutton8 and Murphy, upon the basis of demeanor com-parsions evaluated within the frame of reference of therecord as a whole, I credit Wyss' testimony.I find that the statements made to Respondent's assem-bled IBM department employees by its SupervisorMurphy on July 25, timed as they were upon learning ofthe employees' union organizational activity, and directedas they were to a restrictive tightening of Respondent'sexisting relaxed personnel rules and practices regardingovertime and other matters9of significance to employees,were tied to the employees' exercise of organizationalrights guaranteed to them by the Act, and were of coer-cive impact and effect in interference therewith.Complaint pars 5(b), (c), (e), (f), and (g), the last two added throughamendment at the hearing4 Id,par 5(d)5Althoughthese new rules were,Ifind, undoubtly promulgated sub-stantially astestifiedby Wyss, itappearsthat, otherthan lunchtime over-timeproscriptionduring the ensuing monthor two, they were not actuallyenforcedAccordingto Respondent'sSupervisor Murphy, there was areturn to lunchtimeovertime about 2 weeks after his July 25announce-mentto the contrary.6Althoughon cross-examinationMurphyindicatedthat the announcedproscriptionof lunchtimeovertime waslimited by him to lunchtime over-time " [un] approved by the supervisor,"if his own additional testimonythat suchovertime had neverbeen without hisauthorizationis given cre-dence, no reasonappears forthe announcement,other than his owntestimonial explanationthat he madeit "BecauseIwas instructed, sir, bymy supervisor[Hutton],"to whom hehad admittedly reported the blos-soming union organizationalactivityearlierthat day.'Hutton concededthat he preferrednot to seethe Unionin the plant.Employee Shirley's undisputedtestimonyestablishes that Plant Superin-tendent Stuntzentertained similar sentimentsmore stronglyexpressed.9 IncludingWyss' account of a July14 episodewithHutton concerninglunchtime overtime, withregardto which her highlypersuasiveversion onrebuttal was unrebutted by Respondent9Respondent urges that lunchtimeovertime wasa continuing problemwhich had beenmet in the sameway on prior occasionsEven assumingthisto have been true, Ifind therewas no substantialcredible evidencethat theannouncementof thetighteningof that policy,timed immediatelyfollowingRespondent's learning of the employees'union organizationalactivity,was a routine handling ofthat "problem," but that it was, withinthe context of the circumstances shown and upon the entire record, forcoercivereasons todiscouragethe organizationalactivity.It is noted, inthis connection,thattherewas at the sametime an apparently un-precedentedaccompanyingsudden stringent tighteningup of other bene-ficentpersonnel policies(e.g., easy sickleave and on-the-job conversa-tion) affecting employees 2.AugustJOSLYN STAINLESS STEELS355On August 8, Dorothy E. Shirley, also a member of theproposed bargaining unit, secretary to Respondent'sPurchasing Agent James Rinehart, wrote a letter to PlantSuperintendent Stuntz, calling to his attention that shehad been invited to attend a union organizational meeting,expressing her general disfavor of unionism, and raisingquestions as to the effects upon her of plant unionization.Although Stuntz did not respond to this letter in writing,he promptly informed Mrs. Shirley on the telephone thathe was "pleased" at it. A few days later, in Stuntz' office,to which Mrs. Shirley had gone concerning a companynews periodical, Stuntz:... suggested that I tell the Union advocates to getout of the plant; to tell the Union to get out ... thatI should go over and talk to these people. He nameda couple of them [Maryann Wyss and Tom Bell]who were involved in this, and suggested that I talkto them. He said I would probably be called somenames, but my comment to that was, that I had beencalled names before. And that I should actively workon them to get the Union out; that we didn't wantthis.*... to go into the I.B.M. or to go to these peopleand to ask them to tell the Union to get out, to active-ly just tell them that we just didn't want this, to makesure that they understood that we did not want aUnion.Stuntz added that since Mrs. Shirley "had no friends outthere anyhow ... it would not hurt [your] position to tellthem, " specifically naming employees Wyss (in theforefront of the union organizational activity) and Bell toher.Mrs. Shirley later did in fact disseminate thismessageto employees.In substantial credible essence, the version of Plant Su-perintendentStuntz (who recalledMrs.Shirley'sdescribed visit to his office), responsive to the foregoingtestimony of Mrs. Shirley, may be summed up in Stuntz'own testimony:For the life of me I cannot remember the contents ofthis conversation. 10Inasmuch as Mrs. Shirley impressed me as a highlycredible witness, I credit her account of this conversationwithPlantSuperintendent Stuntz, aswellashertestimony that she disseminated Stuntz' remarks amongother employees.Although it would have been unexceptionable undertheAct for Stuntz to indicate to Mrs. Shirley thatRespondent did not favor the Union, and even to requesther to assist him in lawfully propagating that view among10 In response to leading-typequestioning by Respondent's counsel,Stuntzdid, however,express abroadargumentative disclaimer of askingMrs Shirleyto "tell peoplethat the Companydoes not wantthe Union"since he "wouldnot have told that to anyone " However, he promptlyadded and reiterated a number oftimes thathe was unable to rememberthe contents of his conversation with MrsShirley" "Employeesare notlikelytomiss theinference that the source ofbenefitsnow conferredis also the sourcefrom which futurebenefits mustflow and which may dry upif it isnot obliged "Harlan, J , inN L R B vExchange Parts Company,375 U S 405, 409 " itis common ex-perience that the desire of employeesto unionize is raisedor lowered bythe advantagesthought to be attained by suchaction"Reed, J , inRadioOfficers' Union [A. H. Bull Steamship Co.] v. N.L.R.B, 347 U S 17,51employees, Stuntz went beyond this when he utilizedMrs. Shirley to convey Respondent's message to "tell theUnion advocates to get out of the plant." Coming as it didfrom the responsible head of the plant, this message couldmean nothing other to the employees than that the Com-pany did not desire to continue in its employ those em-ployees who wished to exercise their organizational rightsunder the Act. I find that this was in interference with andin coercion of the employees' free exercise of thoseguaranteed rights."3.SeptemberMrs. Shirley further testified that, upon hearing plantrumors to that effect, toward the end of Sep-tember-shortly before the October 5 election-sheaskedPlantSuperintendentStuntzwhether "there[would] be a loss of job classifications contingent uponthe outcome of the election," to which Stuntz replied,"Yes .... It is true" and that "if the Union became thebargaining unit or the representative of the office andtechnical people, they would lose two classifications ....Itwas based upon work that had recently been comingin from Chicago, that had been transferred from Chicagointo the Fort Wayne Office and that work would be sentback ... this was the work that had been brought downfrom Chicago that they did not want it being handled byUnion people."12 Such a change of classifications, in theaccounting department, according to Mrs. Shirley, couldaffect her own job. Stuntz also commented to Mrs. Shir-ley at this time, that:... no one made you stay and work at Joslyns. Youcould leave if you didn't like the working conditionsor the way things were; that they felt that you couldget another job.With regard to this episode, as with his earlier (August)conversation with Mrs. Shirley, although Plant Superin-tendent Stuntz recalled the occasion he allegedly couldnot recall the conversation. 13Favorably impressed as I was with the testimonialdemeanor of Mrs. Shirley, I also credit her version of thisconversation with Plant Superintendent Stuntz, which Ifind constituted a threat of economic detriment toRespondent's employees in the event of unionization, ininterferencewith and coercion of their organizationalrights guaranteed under the Act.4.August-OctoberAccording to further testimony of Mrs. Shirley, fromthe time she first learned (in late July or early August) ofthe union organizational activity, up to the October 5Union election, "frequent" conversations occurred"Language may serve toenlightena hearer,though italso betray thespeaker'sfeelings anddesires, but the light it shedswill be insome degreeclouded, if the hearer is in hispower." Learned Hand, J., in N L R B. vFederbush Company, Inc ,121 F. 2d 954,957 (C A 2) It is to be remem-bered that to the employees herethe message emanatedfrom a sourcewith powerto make itgood. CfN L R B v. Eastern Die Co,340 F 2d607 (C A 1), certdenied381 U S 95112 Stuntz testifiedthatunionizationwouldnothave resultedin a loss ofjob classifications13As withregard tothe Augustconversation,again the argumentativedisclaimerwas elicited from Stuntzon direct examinationthat he did not"believe"he "wouldhavetold anyone that "310-5410-70-24 356DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween her supervisor Rinehart and herself regarding"changes that would occur if the Union came in." Someof these discussions were opened up by her, others byRinehart "volunteer[ing] this information." Speaking of"some of the [existing] unwritten job benefits," Rineharttold her that if the Union came in:.we would have to go back to having to punchtime cards because they would like to have an exacttime as to the amount of time we were on the job.... the company would want a better assessment ofwhen [i.e., time] we arrived. In some cases now youcan be several minutes late and this can be excused;also, that there would be no more personal phonecalls at work to be received or to be given. Thiswould be limited because with the Union shop thesethings always went. You would need a doctor's cer-tificatewhen you had been out ill because thesethings were normally required .... I would not beable to handle my personal affairs in the office. Previ-ous to this I had been granted time off to go to courtto pursue child support; that this would not be easyto arrange; and various other things.14Conceding that he had such discussions with Mrs. Shir-ley, Rinehart (Respondent's purchasing agent) attemptedto portray that these occurred in an atmosphere of non-committal responses on his part to questions by Mrs.Shirley, such as "I didn't know" to questions abouttimecards. Asked whether he ever predicted unionizationconsequences, Rinehart's testimonial response was, "Idon't believe so"; asked whether he ever volunteered in-formation on this subject to Mrs. Shirley "on his own,"his response was, "Not to my knowledge"; askedwhether Mrs. Shirley ever discussed loss of job classifica-tions in the event of unionization, his response was, "Idon't remember," and, asked whether Mrs. Shirley evertold him she spoke to Plant Superintendent Stuntz aboutit, his response was, "I don't recall." While admitting, oncross-examination, familiarity with union matters throughprevious employment under union conditions, he alsotestified that when Mrs. Shirley "asked me about the ad-vantages and disadvantages of the Union and I reallycould not tell her."Although Rinehart demonstrated improved recollec-tive powers at the hearing over his alleged recollectivepowers when he executed a pretrial affidavit for a Boardagent, it was apparent that those recollective facultieswere still substantially deficient at the hearing. As ob-served, his testimonial performance could not justifiablybe preferred to that of Mrs. Shirley, who, as already in-dicated, impressed me highly favorably as worthy of be-lief.Iaccordingly creditMrs. Shirley's describedtestimony in this aspect as well, in preference toRinehart's defective and other recall, and further find thatthe described statements by Rinehart were in fair contem-14Mrs. Shirley had always been able to place and receive personaltelephone calls at the office,no medical certificate had been required incase of illness;and she had taken time off,without loss of pay, to attendcourt to seek child support.15Harlan, J., inTextileWorkers Union v. Darlington ManufacturingCo. etal.,380U.S. 263, 275Although Mrs Shirley conceded thatRinehart detailed to her the supposed consequences of unionization as"possibilities"or in"a half kidding manner,"nevertheless it was broughthome to her that"you were aware that these things could happen."It hasbeen pointed out that"executives who threaten in jest run the risk thatplation calculated to "chill unionism"5 or the exercise byemployees of organizational rights guaranteed under theAct.5.SeptemberOn September 13, Maryann Wyss asked her super-visor Murphy for the next "day off' in order to attend aBoard hearing scheduled for 10 a.m. on September 14.Murphy told her that since she was not due there until 10,she would have to work until 9 or 9:30. Wyss accordinglyreported for work on September 14 at her regular 8 a.m.starting time and left between 9 and 9:30 for the hearing.Her normal workday was 8 to 5, with 1 hour for lunch.She had not been subpenaed to the hearing. According toWyss' testimony, although she had wanted the entire dayoff,Murphy only gave her permission to attend the hear-ing itself, without additional time off. Although Murphyonly intended to give her the necessary time off to attendthe hearing, he conceded that he did not expressly tell herwhen to return. When the hearing was concluded at 1p.m., she had not had her lunch, and it would have takenher about 25 minutes to return to the plant. After thehearing she took 2-1/2 hours for lunch and spent the restof the day at a hotel on union business, without returningto or notifying the plant she would not be back. Only oneof the five other employees at the hearing on that shiftreturned to work that day. Wyss was in no waydisciplined, reprimanded, or even spoken to for herdescribed action, and was paid for the full day. However,during the afternoon, Murphy, seeing others back fromthe hearing, was heard to remark "that he thought they[i.e.,Wyss and other unreturned employees] ought to beback by now"; and, later that day, while Murphy wasbeing driven from the plant by keypunch operatorMaryann Jellison, the latter asked him, "Could they befired over this" and Murphy replied, "Well, they couldbe."At a departmentalmeeting onJanuary 16, 1967,Murphy admitted to Wyss what he had remarked to Jel-lison inresponse to Jellison's question.16It is alleged (complaint, par. 5(g)) that the foregoingepisode constituted a threat of discharge by Murphy forunionactivity or support. I find that it did not. Theevidence establishes that Murphy intended merely to giveWyss (and her fellow employees attending the hearing)the necessary time off reasonably required to attend thehearing, but failed expressly to specify when they were toreturn; that the employees were nevertheless underreasonable notice and implied obligation to return afterthe hearing, but failed to do so; that Murphy did no morethan express the justifiableopinionin a noncoercivemanner during the afternoon that it was time to be back,and that he similarly -in response to Jellison's questionafter work in the car - expressed his bona fide, reasonableopinion ina noncoercivemanner, that employees whostayed away from work unjustifiably "could be" subjectthosesubject totheir power might take them in earnest and conclude theremarksto becoercive."A. P. Green Fire Brick Company v. N.L.R B ,326 F 2d 910, 914 (C A.8). "Even though such statements may be ex-pressive of opiniononly, if theirreasonable tendencyis coercivein effect,they are violative of Section8(a)(I)."N.L.R.B. v. E. S. Kingsford, d/blaKingsford Motor Car Co.,313 F.2d 826, 832 (C.A.6), and cases cited.See also fn. 11,supra.1eThe foregoing is based upon the composite creditedtestimony ofGeneralCounsel witnesses Wyss and Jellison and of Respondent's wit-ness Murphy, all essentially consistent. JOSLYN STAINLESS STEELSto discharge. I find that the substantial credible evidencefails to establish that Murphy's remarks or actions in thedescribed context were coercive of or in interference withemployee rights or otherwise unlawful or improper underthe Act.6.OctoberRespondent's Junior Programmer Roland C. Kerr, amember of the bargaining unit here involved, testified thaton October 6, the day after the union election, he plainlyheardPlantAccountantandSupervisorHuttonpronounce in a loud voice in the hallway just outside ofthe open door to Kerr's office, as Respondent's RollingMill Superintendent and Supervisor Spittal passed by,that "since the outcome of the election yesterday, `We aregoing to do some clean sweeping as soon as this thing issettled."'Hutton's contribution to the problem of resolution ofthe issue of fact created by the foregoing testimony ofKerr, an impressively straightforward witness, was to tes-tify, "I did not saythat ...I do notrecallsaying it to any-one at any time ... I do notrecallhaving saidthatto any-one in the last six months of 1966; and I did not say ittoBob [Spittal] individually"(emphasis supplied); and ad-mitting on cross-examination that he may at some othertime have made such a remark "in reference to politics ormany things." Respondent's Rolling Mill SuperintendentSpittal, also called as a witness by Respondent, testifiedhe could not "recall" that "to my knowledge" Huttonmade the described remark to him in a loud voice. Askedwhether he recalled discussing the union election withHutton the next day, he first testified, "Not necessarily,"then "No." Asked thereupon whether he could recall"any" remarks "about anything" by Hutton during theweek following the election, his response was, "Rightnow, no." Subsequently, asked whether Hutton evermade any remark concerning the election being over, orever discussing the subject with Hutton, his answer was,"I don't believe so ... I am pretty sure that he did not sayanything to me about that ... I am pretty sure we didn't."According to Spittal's testimony, he was also unable toremember presence at Kerr's door on the day after theelection.The testimony of Hutton and Spittal on this subject im-pressed me as equivocating or, at best, demonstrating de-fective recall; whereas I was favorably impressed by thestraightforward nature of Kerr's testimony, which rangtrue. I accordingly credit Kerr's testimony, and furtherfind that the described remark was, as narrated by Kerr,made in a loud enough voice in a public place under cir-cumstances such as to negate any claim that it was con-fidential in nature between supervisory, personnel (i.e.," CfWigwam Mills, Inc ,149 NLRB 1601, 1610, in. 27, and casescited, enfd 351 F 2d 591 (C A 7)19 If "the danger inherent in well-timed increases in benefits is the sug-gestionof a fistinside thevelvet glove" (Harlan,J., inN.L R B vExchange PartsCo , 375 U S. 405, 409), the dangerinherent in well-timed removal of benefitsis no less and suggeststhe fist without the velvetglove19There isno substantialcredible evidence to supportthe conclusionthat Mrs Shirleyengaged in an entrapmentschemevis-a-viseither Stuntzor RinehartAny conclusionto thecontrary would not only be purelyspeculative,but imaginativewithout relationship to the record20CfMorganton Dyeing and Finishing Corporation,154 N LRB 404,41 l,Star Cooler Corporation,129 NLRB 1075, 1076,fn 3357Hutton and Spittal) intended only for supervisory "ears... within hearing";17 and that it was in contemplationcoercive in nature, designed and with the effect to serveas a threat to employees of discharge or other reprisals forhaving engaged in or for continuing to exercise theirrights, guaranteed by the Act, to engage in union or-ganizational activity.B.Respondent's ContentionsRespondent urges, with regard to the workrule changesconcededly promulgated by Murphy on the same day ashe learned of the union organizational activity, that thesewere not threats since he "merely announced somechanges to take effect immediately." (Respondent's brief,p. 4.) The timing and circumstances persuade me other-wise, it being well settled that such "mere announce-ments" can be, as they were in this case, highly coercivein character. 1IWith regard to the episodes involving Mrs. Shirley andPlant Superintendent Stuntz, Respondent appears to takethe view that the circumstance of Mrs. Shirley's havingsolicited the information upon the basis of impressingStuntz with her solid antiunion virtue, served to insulatewhat passed between them from taint of improprietyunder the Act. I do not share this view. Merely becausean employee asks an employer for his views, such as onthe consequences of plant unionization, does not free theemployer with impunity to make economic threats andotherwise engage in broad-spectrum violation of the Act.Nor does the fact that an employer believes he is talkinginto a friendly ear provide license to violate the Act.19For one thing, such an argument assumes that Mrs. Shir-ley's views were immutably fixed, and that she was not atleast in part merely subjecting those views to the acid testof her employer's reaction. If anything, those reactionscould only have tended to lock her firmly into herprofessed antiunion views. But what if, as later eventu-ated, a cloud upon her own job title should develop,stemming from the employer's threats of loss of job clas-sifications in the event of unionization? Would the threatbe any the less potent because of her antiunion views?Furthermore, experience teaches that friend as well asfoemay be coerced ;20 perhaps, indeed, more readilybecause more desirous of maintaining friendship or sup-posed preferential status, or because less suspicious ofblandishment or more receptive to the lure.21Nevertheless, as indicated above, it is not Stuntz' ex-pressions of antiunion sentiments, nor even any enlist-ment by him of Mrs. Shirley to disseminate such a viewby lawful persuasion, which were improper here. It was,however, improper for Stuntz (1) to procure Mrs. Shirleyto spread Respondent's word that union adherents should21Nor would it be of consequence that the particular employee towhom the statements were made did not feel coercedthereby,since theoffense to theAct isto be measured independently of the actualsubjectiveeffect of the words upon the person to whom madeCf.Zimnox CoalCompany,140 NLRB 1229, 1234, enfdas modified336 F.2d 516 (C.A6); EasternDie Company,142 NLRB 601, 602, in. 2, enfd 340 F.2d 607(C A 1), cert denied 381 U S951,DrennonFood Products Co ,122NLRB 1353, 1356,The ReinCompany,114 NLRB 694, 697-698;TheDalton Company, inc ,109 NLRB 1228, 1229 It is further to bepresumed that such statements are passed on and circulated aroundamong employeesCfFrankelAssociates,Inc.,146 NLRB1556, 1557Indeed,here Mrs. Shirley expressly testified that she did so 358DECISIONS OFNATIONALLABOR RELATIONS BOARDleaveRespondent's employ, and (2) to state thatunionization would result in loss of existing job classifica-tions. It cannot be doubted that when Stuntz expresslyacknowledged to Mrs. Shirley (who passed the word on)that unionization would result in loss of job classifica-tions, this was no less than the plant head telling the em-ployees in plain terms that jobs would be lost orjeopardized if they chose the Union as their bargainingrepresentative-a right guaranteed to them, free fromsuch restraint, under the Act. The fact that, as now'claimed, the job classifications involved were of such anature that they could not be filled by union ad-herents-i.e., jobs in the accounting department,involv-ing access to data concerning plant expansion plans,which could conceivably be "useful" for further union or-ganizational purposes-cannot here be considered deter-minative, since the jobs were not classified as confidentialor as exempted from the bargaining unit, and all sideswere apparently content to regard their incumbents aseligible to vote in the Union election. Furthermore, thereisno evidence that any such clear delimitation of or ex-planation regarding the job classifications to be abolishedin the event of unionization, was borne home to the em-ployees. Nor am I persuaded, by that substantial credibleevidence which is required, that the alleged jobs werereally of such a confidential character as is now claimed,itbeing noted that Stuntz himself testified that the clas-sificationswouldnothave been abolished in case ofunionization.Moreover, even if they were and even ifRespondent could legally have abolished or transferredthem from its Fort Wayne plant in the event of unioniza-tion, because of their allegedly confidential nature, it wasnonetheless coercive to threaten employees so to do asthe price they would have to pay for exercising rightsguaranteed to them underthe Act.With regard to thestatementsmade by Rinehart toMrs. Shirley (his secretary, but concededly a member ofthe bargaining unit), much that has already been said re-garding Stuntz is equally applicable thereto. Respond-ent's suggestion that unit secretaries are fair game forotherwise unlawful interference and coercion,isunper-suasive.My attention has not been called to any provi-sion of the Act or decision construing it, exempting thisemployee catagory from the Act's protections. Inabsence of such exemption, it would appear proper topresume at least an equivalent need.Respondent urges that the words and actions com-plained of must in any event be regarded as inconsequen-tialand trifling. I am unable to write them off with sotemptingly easy a flourish, or to discount their operativeefficacy in the contest for the employees' minds. Rather,Iincline toward viewing them, because of their directeconomic connotations - which of course play strongestand with the most resonant overtones among most em-ployees -as moving the fulcrum of the contest out of fairbalance.We are adjured to be mindful in these situationsthat regardless of thepost factoinconstancy of the signal22Although credited testimony of Wyss supplies basis for finding thatRespondent also conveyed the impression of surveillance of employees'protected concerted activities,such finding is here omitted in view of thefailure to place Respondent on fair notice through the complaint or other-wise at the hearing that it was being required to defend against such an al-legation.23CfIndustrial Steel Products Company, Inc,143NLRB 336,PlayskoolManufacturing Company,140 NLRB 1417, 1419,Dal-Texwhich such threats appear to outsiders to have emitted, toemployees toward whose economic interests they werebeamed they emanated from a source with authority tocarry the threats out to the employees' detriment. Cf.N.L.R B. v. Eastern Die Company,340 F.2d 607, 608(C. A. 1). It is, of course, settled that a threat need not ac-tually be carried out in order to be coercive.Id., 142NLRB 601, 602, fn.2;Forest Oil Corporation,85NLRB 85, 86. Although it may be presumed that threatsof this type are spread to other employees by the em-ployee to whom made, cf.Frankel Associates, Inc.,146NLRB 1556, 1557, here Mrs. Shirley's creditedtestimony expressly establishes that she disseminated atleast the worst of the threats;i.e., lossof job classifica-tions in the event of unionization. Surely other employeeshad every justification to regard Mrs. Shirley, because ofher position,as having obtained accurate information andbeing a reliable conduit from "the boss" himself.22III.REPORTON OBJECTION TO ELECTIONWhat has already been said is dispositive of union ob-jection II to alleged employer conduct affecting the Oc-tober 5 election. That objection, timely filed, is basedupon Stuntz' described threat to Mrs. Shirley on or aboutSeptember 30, to eliminate unit job classifications or jobsin the event the Union was selected by the employees astheir bargaining representative. I have already found thecorresponding unfair labor practice alleged in the com-plaint (par. 5(e)) to have been established. It cannot besaid that the threat of loss of job classifications by theEmployer just before the election did not unfairly hobblethe Union by placing a prohibitive price on organizationaladherence. It follows23 that union objection II to Em-ployer conduct affecting the October 5 election outcomeshould be sustained, and I so recommend.Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAW1.Joslyn Stainless Steels, a Division of Joslyn Mfg. &Supply Co.,Respondent herein,is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.United Steelworkers of America,AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By the conduct set forth in section II which hasbeen found to constitute unfair labor practices, Respond-ent has interfered with,restrained,and coerced its em-ployees in the exercise of rights guaranteed to them bySection7 of the Act,and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.Theaforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.OpticalCompany, Inc,137NLRB 1782, 1786-87 It cannot bepresumed that a threat by the plant chief, a scant few days before the elec-tion, to do away withjob classifications in the event of unionization, waswithout powerful coercive effect upon the employee voters and thereforethe election outcome Employees,as voters generally, may be expected tovote against something they fear may cost them their jobs See casesquoted and citedsupra,fn I I JOSLYN STAINLESS STEELS359THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Inasmuch as the unfairlabor practices involved strike at the roots of employeerights intended to be secured by the Act, I shall furtherrecommend that Respondent refrain from like or relatedacts infringing upon employees' untrammeled exercise ofSection 7 rights. I shall also recommend that Respondentbe required to post an appropriate notice.I am also recommending that union objection II to theelection of October 5, 1966, in Case 25-RC-3307 besustained, that said election be set aside, and that saidcase be remanded to the Regional Director for Region 25to conduct a new election at such time as he deems cir-cumstances permit free choice of bargaining representa-tive.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this con-solidated proceeding, and pursuant to Section 10(c) of theAct, I hereby make the following:RECOMMENDED ORDERJoslyn Stainless Steels, a Division of Joslyn Mfg. &Supply Co., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees with loss of any existingwork or work condition, overtime or overtime practice,or fringe or other benefits or favorable personnel policyor practice, in case of or by reason of union membership,adherence, assistance, activity, support, or sympathy.(b)Threatening or indicating to employees that if theydesire to become or remain union members or to assist orsupport a union, they should quit Rspondent's employ.(c)Threatening to eliminate, reduce, or transfer jobclassification, jobs, or work, or any employee incumbentof any thereof, in the event of unionization of Respond-ent's plant or portion thereof, or by reason of unionmembership, adherence, assistance, activity, support, orsympathy.(d)Threatening discharge of or any reprisal againstany employee by reason of voting for a union or other-wise in any Board-conducted election, or because ofunion membership, adherence, assistance, activity, sup-port, or sympathy.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization; to form, join, or assist anylabororganization; to bargain collectively throughrepresentatives of their own choosing; to engage in con-certed activities for the purposes of collective bargainingor other mutual aid or protection; or to refrain from anyand all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its plant in Fort Wayne, Indiana, copies ofthe attached notice marked "Appendix."24 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 25, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify said Regional Director,in writing, within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.25IFURTHER RECOMMEND that the complaint in Case25-CA-2641 be and the same is hereby dismissed as toall violations alleged but not herein found;26 and that theelection held on October 5, 1966,in Case25-RC-3307be set aside and that said case be remanded to the Re-gional Director for Region 25 to conduct a new electionat such time as he deems that circumstances permit freechoice of bargaining representative.2724 In the event thatthisRecommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in thenotice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a. Decisionand Order "25 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "26On brief, Respondentrenews itscontention that the complaint shouldbe dismissed because its allegations, although responsively pleaded to inthe answer and now litigated, are not coterminous with the charge. As atthe hearing, the motion is denied, since Respondent overstates therequirement Cf. Act, Sec 10(b),N.L.R.B v Fant Milling Co ,360 U S.301, 307-308,National Licorice Company v N L R B,309 U S. 350,368-369,Consolidated Edison Co v N.L.R.B,305 U.S 197, 224-225,NLRB v Mackay Radio & Telegraph Co,304 U S 333, 349-351,Bakery Wagon Drivers and Salesmen, Local 484 [Continental BakeryCo.] v N L R B, 321F 2d 353, 356 (C A D.C ),N L.R.B v WichitaTelevision Corporation, dlbla KARD-TV,277 F 2d 579, 583 (C A 10),cert denied 364 U S 87129 In the event Respondent refuses or fails to comply with the terms ofthe Order in Case 25-CA-2641,I recommendthat said Regional Directorshould also be authorized to conduct the new election herein recom-mended, upon written request of the UnionIdeal Baking Company ofTennessee, Inc,143 NLRB 546, 554, fn. 9APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT threaten employees with loss of anyexisting work or work condition, overtime or over-time practice, or fringe or other benefit or favorablepersonnel policy or practice, in case of or by reasonof union membership, adherence, assistance, activi-ty, support, or sympathy.WE WILL NOT threaten or indicate to employeesthat if they desire to become or remain union mem-bers or to assist or support a union, they should quitour employ.WE WILL NOT threaten to eliminate, reduce, ortransfer job classification, jobs, or work, or any em-ployee incumbent of any thereof, in the event ofunionization of our plant or portion thereof, or by 360DECISIONSOF NATIONALLABOR RELATIONS BOARDreason of union membership,adherence,assistance,activity,support,or sympathy.WE WILL NOT threaten discharge of or any reprisalagainst any employee by reason of voting for a unionor otherwise in any Board-conducted election, orbecauseofunionmembership,adherence,assistance,activity, support,or sympathy.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce employees in the exer-cise of their rights,guaranteed by Congress,to self-organization,to form labor organizations,to join orassist any labor organization,to bargain collectivelythrough representatives of their own choosing, to en-gage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection;or to refrain from engaging in any or all such activi-ties.WE WILL NOT in any manner interfere with theright of our employees to make a free and untram-meled choice in any election conducted by the Na-tional Labor Relations Board.All employees are free to become,remain,or refrainfrom becoming or remaining,members of United Steel-workers of America,AFL-CIO,or any other labor or-ganization.JOSLYN STAINLESS STEELS,A DIVISION OF JOSLYN MFG.& SUPPLY CO.(Employer)DatedBy(Representative)(Title)Thisnoticemust remain postedfor 60consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectlywiththe Board'sRegionalOffice, 614 ISTACenter, 150 West MarketStreet,Indianapolis,Indiana46204,Telephone Melrose 3-8921.